Citation Nr: 0909666	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness. 

2. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

3. Entitlement to service connection for weight problems, to 
include as due to undiagnosed illness.

4. Entitlement to service connection for chronic headaches, 
to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2006 and July 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran also appealed the denial of 
service connection for posttraumatic stress disorder (PTSD), 
anxiety, and depression; however, service connection was 
granted for PTSD with secondary depressive disorder with 
alcohol abuse in full remission in a January 2009 rating 
decision.  This decision was a full grant of the benefits 
sought on appeal with respect to the Veteran's claims for 
service connection for various psychiatric disorders; 
therefore, these issues are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Veteran filed his substantive appeal (VA Form 9) in 
July 2007 with respect to his tinnitus claim, he did not 
indicate whether or not he wanted a hearing.  In his August 
2008 VA Form 9 with respect to his undiagnosed illness and 
anxiety and depression claims, he again noted that he did not 
want a hearing.  However, another VA Form 9 was received in 
September 2008 on which the Veteran requested a personal 
hearing before a Veterans Law Judge (VLJ), sitting at the RO.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person. 38 
C.F.R. § 20.700 (2008).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated. 38 C.F.R. 
§ 20.904 (2008).  Therefore, the Board cannot decide the 
appeal until the Veteran has been afforded a hearing.  This 
hearing must be scheduled at the RO level, and thus, a remand 
is required.  
38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
personal hearing before a VLJ, sitting at 
the RO, at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2008).  A copy of this 
notification should be associated with the 
claims file.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




